ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of -                                  )
                                               )
AKELA, Inc.                                    ) ASBCA No. 63376-PET
                                               )
Under Contract No. N00173-13-C-2002            )

APPEARANCE FOR THE PETITIONER:                     Ryan C. Bradel, Esq.
                                                    Ward & Berry, PLLC
                                                    Tysons, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Brian L. Lynch, Esq.
                                                    Trial Attorney

                     ORDER PURSUANT TO RULE 1(a)(5)
            DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule 1(a)(5), a request for an order directing the
contracting officer to render a decision on a March 23, 2022 claim. In its response, the
government stated it reached an agreement with petitioner for the contracting officer to
issue a final decision on the claim within 60 days of the response, no later than
November 22, 2022. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor’s claim by November 22, 2022.

        This Order completes all necessary action by the Board. If the contracting officer
fails to comply with this Order, such failure will be deemed a decision by the contracting
officer denying the claim, and the contractor may appeal to this Board or sue in the
United States Court of Federal Claims pursuant to the Contract Disputes Act, 41 U.S.C.
§§ 7103(f)(5), or 7104, as appropriate.

       Dated: September 29, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
 I concur                                            I concur



 J. REID PROUTY                                      JAMES R. SWEET
 Administrative Judge                                Administrative Judge
 Vice Chairman                                       Armed Services Board
 Armed Services Board                                of Contract Appeals
 of Contract Appeals

      I certify that the foregoing is a true copy of the Order Pursuant to Rule 1(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 63376-PET, Petition of
AKELA, Inc., rendered in conformance with the Board’s Charter.

       Dated: September 29, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2